Citation Nr: 0840381	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to October 1945.  He also had regular Philippine Army service 
from October 1945 to February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).   

A videoconference hearing was held before the undersigned 
Veterans Law Judge in April 2007.


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran did 
not have malaria during service, malaria was not manifested 
to a compensable degree within one year after separation from 
service, and any current malaria is not due to any incident 
or event in active military service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by service, nor may 
it be presumed that malaria was incurred during military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing he 
has a current disability as well as records showing a 
relationship between his claimed disability and service.  The 
Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the RO did not provide the veteran with notice of 
how disability ratings and effective dates are assigned, this 
failure is non-prejudicial.  In light of the fact that the 
Board is denying service connection, a rating and effective 
date will not be assigned.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  His service medical records have 
been obtained, as well as his post service treatment records.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In addition, the law provides that certain topical diseases, 
including malaria, may be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim." Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
The veteran asserts that service connection is warranted in 
this case because he suffered from malaria during his 
military service.  He presented testimony to this effect 
during the hearing held in April 2007.  The veteran has also 
presented a lay statement from another serviceman, G.M., 
dated in December 2004, which is to the effect that the 
veteran contracted malaria during service, and was treated 
with atrabine.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence of record is against 
a finding that the veteran suffered from malaria during his 
military service.  In making this determination, the Board 
finds the veteran's report of incurrence of malaria during 
service to be outweighed given the other evidence of record.

The evidentiary record contains sworn affidavits executed by 
the veteran in October 1945 and February 1946, wherein he 
stated that he did not have any wounds or illnesses incurred 
during his military service.  The Board considers these 
affidavits to be highly probative because they were executed 
by the veteran during the time when he purports to have 
suffered from malaria, i.e. during his service as a 
recognized guerilla and in the Regular Philippine Army.  In 
this regard, the Board finds that it is reasonable to expect 
that, had the veteran been suffering from malaria, he would 
have mentioned those disabilities in at least one of the 
affidavits.  The Board also notes that the report of a 
medical examination conducted in October 1945 reflects that 
no abnormalities were noted, and the veteran's condition was 
described as being "fit."  This report further weighs 
against the claim.  

The Board must weigh all the evidence that supports or 
opposes the veteran's assertion.  In this case, the Board 
finds that the statements the veteran made contemporaneously 
with his military service are more credible than the 
subsequent statements that were made by the veteran and 
another serviceman in connection with a claim for monetary 
benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, 
in resolving the inconsistencies within the evidence of 
record, the veteran's credibility is lessened as to his 
report that he suffered from malaria during service.

The Board notes that, in support of his claim, the veteran 
submitted a medical certificate from N.P., M.D., dated in 
December 2004 which states a diagnosis of malaria was 
supported by factors such as the veteran's history which 
revealed that he was exposed to mosquito carriers in 
hyperendemic areas, along with manifestations claimed by the 
veteran himself such as influenza like signs and symptom, 
fever, and chills.

Although the December 2004 medical certificate purports to 
establish that the veteran suffered from malaria in service, 
the Board finds the statement to be of reduced probative 
value because the medical statement in that regard is 
inconsistent with the veteran's in-service affidavits which 
reflect no such symptoms. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (opinion based upon inaccurate factual 
premise has no probative value).  Therefore, the Board finds 
Dr. N.P's medical certificate to be of little probative value 
with regard to whether the veteran suffered from malaria 
during his military service, as well as with respect to 
whether the veteran currently has a current diagnosis or 
residuals of those disabilities. 

Additionally, the Board finds the evidence does not show 
service connection for malaria is warranted on a presumptive 
basis as there is no competent evidence of record showing 
treatment for malaria within one year after the veteran was 
separated from service, or at any time thereafter. See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board finds there is no credible evidence of 
record showing the veteran incurred malaria during his 
military service or one year thereafter. See Hickson, supra.  
As a result, the Board finds the preponderance of the 
evidence is against the veteran's claims for malaria, and the 
benefit-of-the- doubt doctrine is not for application.  
Malaria was not incurred in or aggravated by service, nor may 
it be presumed that malaria was incurred during military 
service.  


ORDER

Service connection for malaria is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


